DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 and 5-20 allowed.
The following is an examiner’s statement of reasons for allowance: Although the references of record show some features similar to those of applicant's device, the prior art fails to teach or make obvious the claimed invention. With regards to claims 1 and 11, applicant’s amendment specifying that the single solenoid includes a single plunger with two ends extending from opposite sides of the solenoid, wherein each actuating end operates on a respective one of a first and second keeper, overcomes the previous rejection in view of Uyeda (US-8096594-B2). Electric strikes having a solenoid including a plunger having two actuating ends are known in the art, such as disclosed by Chang (US-11180931-B2). However, a combination of such references would lack motivation as both keepers of Uyeda’s latch are actuated by a single trip lever. Electric strikes having two independently operated keepers operated on by two independent solenoids are also known in the art, such as disclosed by David (US-8454063-B2). However, a combination of references such as Chang and David would result in a non-functional device, as the two independently actuated solenoid plungers of David are configured to move in opposite directions to operate their respective keepers. Thus the amended claims 1 and 11 are neither anticipated by nor taught as an obvious combination of the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-11180931-B2: A related electric strike device.
US-8454063-B2: A related electric strike device.
US-10988959-B1: A related electric strike device.
US-11408204-B2: A related electric strike device.
US-9617755-B2: A related electric strike device.
US-8047585-B1: A related electric strike device.
US-20210062548-A1: A related electric strike device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noah Horowitz, whose telephone number is (571)272-5532. The examiner can normally be reached Monday - Friday, 11:00AM - 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton, can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAH HOROWITZ/Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675